DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunfeldt et al. (US 3,557,077).
Regarding claim 1, the reference Brunfeldt et al. discloses a synthesis device (110) comprising: 
a plurality of pipes (115a-115c) extending from a plurality of storage containers (111a-111c), respectively, in which a plurality of types of solutions are stored; 
a feeding unit (122) configured to feed the solutions in the storage containers through the pipes (see col. 4, lines 15-50; Fig. 2); 
a reaction vessel (113) in which the solutions selectively fed from the storage containers are put to generate a synthesized product by chemical synthesis; and 
a measuring mechanism (134, 135) provided between the storage containers and the reaction vessel in a middle of an overall flow path including the pipes (see col. 4, lines 15-50; Fig. 2), 
the measuring mechanism being configured to measure the solutions fed to the reaction vessel, the measuring mechanism having a measuring container (112) on which the pipes converge and into which the solutions from the pipes are introduced, respectively, the solutions being measured in the measuring container (see col. 4, lines 15-50; Fig. 2), 
the feeding unit being configured to feed the solutions by pressure from the storage containers to the measuring container using pressurized gas (see col. 5, lines 7-30), and 
the synthesis device further comprising a pressurized gas pipe (127) that is configured to feed pressurized gas to the measuring container (112) without passing through the storage containers to feed the solutions by pressure from the measuring container to the reaction vessel (see col. 5, lines 31-41; Fig. 2).
Regarding claim 3, the reference Brunfeldt et al. discloses the synthesis device, wherein the measuring container is provided in a middle of the overall flow path, and the measuring mechanism further has a sensor that is configured to sense a liquid level of the solutions stored in the measuring container (see col. 4, lines 46-50; col. 5, lines 11-22; Fig. 2).
Regarding claim 6, the reference Brunfeldt et al. discloses that the synthesis device further comprises a valve (117a) configured to stop a feed for a measurement; and a control device (154) configured to acquire sensor signals for the measurement at regular time intervals and configured to output a closing operation start signal to the valve based on the sensor signal (see col. 5, lines 7-30; Fig. 2).
Regarding claim 21, the reference Brunfeldt et al. discloses the synthesis device, wherein a pressurized gas source of the pressurized gas for feeding the solutions by pressure from the storage containers to the measuring container is the same as a pressurized gas source of the pressurized gas for feeding the solutions by pressure from the measuring container to the reaction vessel (see col. 4, lines 32-42; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 4,830,508) in view of Brunfeldt et al. (US 3,557,077).
Regarding claim 1, the reference Higuchi et al. discloses a synthesis device comprising: a plurality of pipes extending from a plurality of storage containers (306), respectively, in which a plurality of types of fluids are stored (see col. 5, lines 3-42; Fig. 21); a feeding unit (308, 310, 312) configured to feed the fluids in the storage containers through the pipes (see col. 5, lines 43-56; col. 20, lines 27-39); a reaction vessel (314) in which the fluids selectively fed from the storage containers (306) are put to generate a synthesized product by chemical synthesis (see col. 20, lines 27-39; Fig. 21); and a measuring mechanism (302, 304) provided between the storage containers (306) and the reaction vessel (314) in a middle of an overall flow path including the pipes, the measuring mechanism (302, 304) being configured to measure the fluids fed to the reaction vessel (see col. 5, line 64 to col. 6, line 6; col. 20, lines 27-39;  Fig. 21), the measuring mechanism (302, 304) having a measuring container (302) on which the pipes converge and into which the fluids from the pipes are introduced, respectively, the fluids being measured in the measuring container (302) (see col. 5, line 64 to col. 6, line 6; col. 20, lines 27-39; Fig. 21). The reference Higuchi et al. is, however, silent with respect to the feeding unit being configured to feed the fluids by pressure from the storage containers (306) to the measuring container (302), and the synthesis device further comprising a pressurized gas pipe that is configured to feed pressurized gas to the measuring container without passing through the storage containers to feed the solutions by pressure from the measuring container to the reaction vessel. However, as evidenced by the reference Brunfeldt et al. (see col. 4, lines 15-50; col. 5, lines 7-41; Fig. 2), it is known in the art to feed solutions by pressure from storage containers (111a-111c) to a measuring container (112) using a pressurized gas and feed a pressurized gas to the measuring container without passing through the storage containers (111a-111c) to feed the solutions by pressure from the measuring container (112) to a reaction vessel (113) arranged downstream of the measuring container (112). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a feeding unit as taught by Brunfeldt et al. to the synthesis device of Higuchi et al. so as to feed solutions by pressure from the storage containers (306) to the measuring container (302) as well as provide a pressurized gas pipe that is configured to feed pressurized gas to the measuring container (302) without passing through the storage containers to feed the solutions by pressure from the measuring container (302) to the reaction vessel (314), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result. 
Regarding claim 3, the reference Higuchi et al. discloses the synthesis device, wherein the measuring container (302) is provided in a middle of the overall flow path, and the measuring mechanism has a sensor (304) that is configured to measure a weight in the measuring container or configured to sense a liquid level of the solutions stored in the measuring container (see col. 5, line 64 to col. 6, line 6; col. 20, lines 27-39; Fig. 21).
Regarding claim 4, the reference Higuchi et al. discloses that the synthesis device further comprises an adjusting unit (308) configured to adjust a feed rate of the fluids to be measured (see col. 7 lines 3-35; col. 9, lines 34-64).
Regarding claim 5, the reference Higuchi et al. discloses that the synthesis device further comprises an adjusting unit (308) configured to lower a feed rate during a feed termination time period for a measurement to a level below that during a prior time period (see col. 7 lines 3-35; col. 9, lines 34-64).
Regarding claim 6, the reference Higuchi et al. discloses that the synthesis device further comprises a valve (308) configured to stop a feed for a measurement; and a control device (3) configured to acquire sensor signals for the measurement at regular time intervals and configured to output a closing operation start signal to the -valve (308) based on the sensor signal (see col. 6, lines 7-15; col. 7 lines 3-35; col. 9, lines 34-64).
Regarding claim 7, the reference Higuchi et al. discloses that the synthesis device further comprises a valve (308) configured to stop a feed for a measurement, the valve being configured to start to close before the solutions reach a prescribed amount (see col. 9, lines 34-64).
Regarding claim 21, the reference Brunfeldt et al. teaches that a pressurized gas source of the pressurized gas for feeding the solutions by pressure from the storage containers to the measuring container and a pressurized gas source of the pressurized gas for feeding the solutions by pressure from the measuring container to the reaction vessel can be a pressurized N2 gas source (see col. 4, lines 32-42; Fig. 2). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774